        Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                Plaintiffs,           Case No. 1:20-cv-03010-APM

 v.                                                   HON. AMIT P. MEHTA
 Google LLC,

                                Defendant.




 State of Colorado, et al.,

                                Plaintiffs,           Case No. 1:20-cv-03715-APM

 v.                                                   HON. AMIT P. MEHTA
 Google LLC,

                                Defendant.



                                     JOINT STATUS REPORT

       In accordance with the Court’s instructions during the March 30 status conference, the

parties in United States v. Google LLC and State of Colorado v. Google LLC submit the

following Joint Status Report to update the Court.

I.     Case No. 1:20-cv-03010

       Since the March 30 status conference, the parties have worked to attempt to narrow the

points of dispute with respect to the Plaintiffs’ 20 search string proposal, Plaintiffs’ 20 custodian

proposal, modifications to Google’s March 18 search proposal, and a search protocol to be used

on the documents marked unresponsive to the investigation subpoena.
        Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 2 of 22




        The parties intend to continue the meet-and-confer process over the next few days and

have committed to exchange additional information in the interest of resolving or narrowing the

points of dispute. The parties propose to file on Friday, April 23 a Joint Status Report updating

the Court on the status of discovery and whether any issues remain in dispute, and if so, the

parties’ positions as to those issues.

        The parties (along with the plaintiffs in Case No. 20-cv-03715) are also negotiating an

amendment to the CMO regarding shared access to productions.

II.     Case No. 1:20-cv-03715

        A.      Colorado Plaintiff States’ and Google’s Joint Summary of the State of
                Discovery

                1.      CO Plaintiff States’ Discovery on Google

        On February 24, 2021, the CO Plaintiff States served their First Requests for Production

(“First RFPs”) on Google. The CO Plaintiff States conferred with the U.S. Department of Justice

(“U.S. DOJ”) on the First RFPs to avoid, as much as practicable, serving RFPs seeking materials

that overlap with or duplicate the U.S. DOJ’s First and Second sets of RFPs to Google. Google

served its Responses and Objections to the CO Plaintiff States’ First RFPs on March 26, 2021.

        In accordance with an agreement the parties entered, Google provided proposed

custodians to the CO Plaintiff States on March 22, 2021 and proposed search strings on March

29, 2021. The CO Plaintiff States and Google met and conferred on April 7, 2021 to discuss

Google’s Responses and Objections to its First RFPs and again on April 14, 2021 to discuss the

CO Plaintiff States’ data requests. The CO Plaintiff States sent a counterproposal to Google’s

proposed custodian list on April 12, 2021, and Google responded on April 13, 2021. Although

the parties have not yet reached agreement on the scope of search strings or custodians, they will

continue to meet and confer on April 21, 2021 regarding custodians as well as the other issues
        Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 3 of 22




raised in the meet and confer discussions. These other issues include but are not limited to (1)

Google’s objections that many of the CO Plaintiff States’ RFPs seek “documents previously

requested from and/or produced by Google in response to other requests;” (2) the relevant time

period, including an ending cut-off date for the initial production of documents responsive to the

CO Plaintiff States’ RFPs and the need for a refresh; and (3) the CO Plaintiff States’ request that

Google “[p]roduce all Documents requested by the DOJ’s First and Second Sets of RFPs issued

to you on January 5 and 11, 2021, respectively, in United States, et al. v. Google LLC (No. 1:20-

cv-3010 D.D.C.).” The CO Plaintiff States sent correspondence conferring further on these issues

on April 8, 2021 and April 15, 2021.

        The CO Plaintiff States also continue to participate in the meet and confers regarding the

U.S. DOJ’s Second Requests for Production, as the CO Plaintiff States request materials

responsive to the U.S. DOJ’s First and Second RFPs in the CO Plaintiff States’ First RFPs. The

CO Plaintiff States continue to reserve their rights to seek responsive material that may go to

their Complaint that is requested by their incorporation of the DOJ’s Requests.

                2.      Google’s Discovery on CO Plaintiff States

        Google served the CO Plaintiff States with its First Requests for Production (“Google

First RFPs”) on February 5, 2021. On March 8, 2021, the CO Plaintiff States served their

responses and objections to Google’s First RFPs. The CO Plaintiff States and Google met and

conferred on March 16, 2021 regarding the CO Plaintiff States’ responses and objections, and the

CO Plaintiff States provided their positions regarding the points of dispute in a letter of March

25, 2021. On April 12, 2021, the Plaintiff States produced materials and communications from

additional third parties in response to Google First RFPs, including communications with third

parties not listed in the Plaintiff States’ Initial Disclosures. The Plaintiff States made a

supplemental production on April 14, 2021 of these additional third-party materials, which
        Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 4 of 22




substantially completed its production. Google is reviewing these productions and will confer

with the CO Plaintiff States regarding any issues that arise.

               3.      Third-Party Discovery

       The CO Plaintiff States have served subpoenas on all third parties the U.S. DOJ and

Google subpoenaed. The CO Plaintiff States have been meeting and conferring with the third

parties about the subpoenas and have been doing so in coordination with the U.S. DOJ. Google

has served subpoenas on all third parties the U.S. DOJ and CO Plaintiff States subpoenaed and

has been meeting and conferring with third parties regarding those subpoenas. The CO Plaintiff

States and Google anticipate that they will continue to issue additional document subpoenas as

discovery progresses. The parties are exchanging notice of modifications, extensions, or

postponements to discovery requests served on non-parties on a weekly basis.

               4.      Amended Case Management Order

       The parties are close to presenting to the Court resolution of an issue concerning the

CMO and will do so as quickly as they can.
        Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 5 of 22



Dated: April 15, 2021                Respectfully submitted,

                                     By: /s/ Kenneth M. Dintzer
                                     Kenneth M. Dintzer
                                     U.S. Department of Justice, Antitrust Division
                                     Technology & Digital Platforms Section
                                     450 Fifth Street NW, Suite 7100
                                     Washington, DC 20530
                                     Kenneth.Dintzer2@usdoj.gov
                                     Counsel for Plaintiff United States

                                     By:     /s/ Jonathan R. Carter
                                     Leslie Rutledge, Attorney General
                                     Johnathan R. Carter, Assistant Attorney General
                                     Office of the Attorney General, State of Arkansas
                                     323 Center Street, Suite 200
                                     Little Rock, Arkansas 72201
                                     Johnathan.Carter@arkansasag.gov

                                     Counsel for Plaintiff State of Arkansas

                                     By:     /s/ Adam Miller
                                     Matthew Rodriquez, Acting Attorney General
                                     Ryan J. McCauley, Deputy Attorney General
                                     Adam Miller, Deputy Attorney General
                                     Paula Blizzard, Supervising Deputy Attorney
                                     General
                                     Kathleen Foote, Senior Assistant Attorney General
                                     Office of the Attorney General,
                                     California Department of Justice
                                     455 Golden Gate Avenue
                                     Suite 11000
                                     San Francisco, CA 94102
                                     Adam.Miller@doj.ca.gov
                                     Counsel for Plaintiff State of California


                                     By:     /s/ Lee Istrail
                                     Ashley Moody, Attorney General
                                     R. Scott Palmer, Interim Co-Director, Antitrust
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 6 of 22




                             Division
                             Nicholas D. Niemiec, Assistant Attorney General
                             Lee Istrail, Assistant Attorney General
                             Office of the Attorney General, State of Florida
                             PL-01 The Capitol
                             Tallahassee, Florida 32399
                             Lee.Istrail@myfloridalegal.com
                             Scott.Palmer@myfloridalegal.com
                             Counsel for Plaintiff State of Florida

                             By:     /s/Daniel Walsh
                             Christopher Carr, Attorney General
                             Margaret Eckrote, Deputy Attorney General
                             Daniel Walsh, Senior Assistant Attorney General
                             Dale Margolin Cecka, Assistant Attorney General
                             Office of the Attorney General, State of Georgia
                             40 Capitol Square, SW
                             Atlanta, Georgia 30334-1300
                             dcecka@law.georgia.gov
                             Counsel for Plaintiff State of Georgia

                             By:     /s/ Scott L. Barnhart
                             Theodore Edward Rokita, Attorney General Scott
                             L. Barnhart, Chief Counsel and Director,
                             Consumer Protection Division
                             Matthew Michaloski, Deputy Attorney General
                             Erica Sullivan, Deputy Attorney General
                             Office of the Attorney General, State of Indiana
                             Indiana Government Center South, Fifth Floor
                             302 West Washington Street
                             Indianapolis, Indiana 46204
                             Scott.Barnhart@atg.in.gov
                             Counsel for Plaintiff State of Indiana

                             By:     /s/ Justin D. Clark
                             Justin D. Clark, Deputy Director of Consumer
                             Protection
                             Daniel Cameron, Attorney General
                             J. Christian Lewis, Executive Director of
                             Consumer Protection
                             Philip R. Heleringer, Assistant Attorney General
                             Jonathan E. Farmer, Assistant Attorney General
                             Office of the Attorney General, Commonwealth of
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 7 of 22




                             Kentucky
                             1024 Capital Center Drive, Suite 200
                             Frankfort, Kentucky 40601
                             Justind.Clark@ky.gov
                             Counsel for Plaintiff Commonwealth of Kentucky

                             By:     /s/ Stacie L. Deblieux
                             Jeff Landry, Attorney General
                             Stacie L. Deblieux, Assistant Attorney General
                             Office of the Attorney General, State of Louisiana
                             Public Protection Division
                             1885 North Third St.
                             Baton Rouge, Louisiana 70802
                             Deblieuxs@ag.louisiana.gov
                             Counsel for Plaintiff State of Louisiana

                             By:     /s/ Wisam E. Naoum
                             Dana Nessel, Attorney General
                             Wisam E. Naoum, Assistant Attorney General
                             Michigan Department of Attorney General
                             P.O. Box 30736
                             Lasing, MI 48909
                             NaoumW1@michigan.gov
                             Counsel for Plaintiff State of Michigan


                             By:     /s/ Kimberley G. Biagioli
                             Kimberley G. Biagioli
                             Assistant Attorney General
                             Missouri Attorney General’s Office
                             615 E. 13th Street, Suite 401
                             Kansas City, MO 64106
                             Kimberley.Biagioli@ago.mo.gov
                             Counsel for Plaintiff State of Missouri

                             By:     /s/ Hart Martin
                             Lynn Fitch, Attorney General
                             Hart Martin, Special Assistant Attorney General
                             Crystal Utley Secoy, Assistant Attorney General
                             Office of the Attorney General, State of
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 8 of 22




                             Mississippi
                             P.O. Box 220
                             Jackson, Mississippi 39205
                             Hart.Martin@ago.ms.gov
                             Counsel for Plaintiff State of Mississippi

                             By:     /s/ Mark Mattioli
                             Austin Knudsen, Attorney General
                             Mark Mattioli, Chief, Office of Consumer
                             Protection
                             Office of the Attorney General, State of Montana
                             P.O. Box 200151
                             555 Fuller Avenue, 2nd Floor
                             Helena, MT 59620-0151
                             mmattioli@mt.gov
                             Counsel for Plaintiff State of Montana

                             By:     /s/ Rebecca M. Hartner
                             Rebecca M. Hartner, Assistant Attorney General
                             Alan Wilson, Attorney General
                             W. Jeffrey Young, Chief Deputy Attorney General
                             C. Havird Jones, Jr., Senior Assistant Deputy
                             Attorney General
                             Mary Frances Jowers, Assistant Deputy Attorney
                             General
                             Office of the Attorney General, State of South
                             Carolina
                             1000 Assembly Street
                             Rembert C. Dennis Building
                             P.O. Box 11549
                             Columbia, South Carolina 29211-1549
                             RHartner@scag.gov
                             Counsel for Plaintiff State of South Carolina

                             By:     /s/ Bret Fulkerson
                             Bret Fulkerson
                             Office of the Attorney General, Antitrust Division
                             300 West 15th Street
                             Austin, Texas 78701
                             Bret.Fulkerson@oag.texas.gov
                             Counsel for Plaintiff State of Texas

                             By:    /s/ Gwendolyn J. Lindsay Cooley
                             Joshua L. Kaul, Attorney General
                             Gwendolyn J. Lindsay Cooley, Assistant Attorney
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 9 of 22




                             General
                             Wisconsin Department of Justice
                             17 W. Main St.
                             Madison, WI 53701
                             Gwendolyn.Cooley@Wisconsin.gov
                             Counsel for Plaintiff State of Wisconsin
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 10 of 22




                                  By:    /s/ Jonathan B. Sallet

                                  Jonathan B. Sallet, Special Assistant
                                  Attorney General (D.C. Bar No. 336198)
                                  Steven Kaufmann, Deputy Attorney General
                                  (D.C. Bar No. 1022365 inactive)
                                  Diane R. Hazel, First Assistant Attorney
                                  General (D.C. Bar No. 1011531 inactive)
                                  Colorado Office of the Attorney General
                                  1300 Broadway, 7th Floor
                                  Denver, CO 80203
                                  Tel: 720-508-6000
                                  Jon.Sallet@coag.gov
                                  Steve.Kaufmann@coag.gov
                                  Diane.Hazel@coag.gov

                                  Counsel for Plaintiff Colorado


                                  Joseph Conrad
                                  Office of the Attorney General of Nebraska
                                  Consumer Protection Division
                                  2115 State Capitol Building
                                  Lincoln, NE 68509
                                  402-471-3840
                                  joseph.conrad@nebraska.gov

                                  Counsel for Plaintiff Nebraska


                                  Brunn W. (Beau) Roysden III, Solicitor
                                  General
                                  Michael S. Catlett, Deputy Solicitor General
                                  Dana R. Vogel, Unit Chief Counsel
                                  Christopher M. Sloot, Assistant Attorney
                                  General
                                  Arizona Office of the Attorney General
                                  2005 North Central Avenue
                                  Phoenix, Arizona 85004
                                  Tel: (602) 542-3725
                                  Dana.Vogel@azag.gov

                                  Counsel for Plaintiff Arizona
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 11 of 22




                                  Max Merrick Miller
                                  Attorney General's Office for the State of
                                  Iowa
                                  1305 East Walnut Street, 2nd Floor
                                  Des Moines, IA 50319
                                  (515) 281-5926
                                  Max.Miller@ag.Iowa.gov

                                  Counsel for Plaintiff Iowa


                                  Elinor R. Hoffmann
                                  John D. Castiglione
                                  Morgan J. Feder
                                  Office of the Attorney General of New York
                                  28 Liberty Street, 21st Floor
                                  New York, NY 10005
                                  212-416-8513
                                  elinor.hoffmann@ag.ny.gov
                                  john.castiglione@ag.ny.gov
                                  morgan.feder@ag.ny.gov

                                  Counsel for Plaintiff New York


                                  Jonathan R. Marx
                                  Jessica Vance Sutton
                                  North Carolina Department of Justice
                                  114 W. Edenton St.
                                  Raleigh, NC 27603
                                  919-716-6000
                                  Jmarx@Ncdoj.Gov
                                  jsutton2@ncdoj.gov

                                  Counsel for Plaintiff North Carolina
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 12 of 22




                                  J. David McDowell
                                  Jeanette Pascale
                                  Christopher Dunbar
                                  Office of The Attorney General & Reporter
                                  P.O. Box 20207
                                  Nashville, TN 37202
                                  615-741-3519
                                  david.mcdowell@ag.tn.gov
                                  jenna.pascale@ag.tn.gov
                                  chris.dunbar@ag.tn.gov

                                  Counsel for Plaintiff Tennessee


                                  Tara Pincock
                                  Attorney General's Office Utah
                                  160 E 300 S, Ste 5th Floor
                                  PO Box 140874
                                  Salt Lake City, UT 84114
                                  801-366-0305
                                  tpincock@agutah.gov

                                  Counsel for Plaintiff Utah


                                  Jeff Pickett
                                  Senior Assistant Attorney General
                                  jeff.pickett@alaska.gov
                                  State of Alaska, Department of Law
                                  Office of the Attorney General
                                  1031 W. Fourth Avenue, Suite 200
                                  Anchorage, Alaska 99501
                                  Tel: (907) 269-5100

                                  Counsel for Plaintiff Alaska
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 13 of 22




                                  Nicole Demers
                                  State of Connecticut Office of the Attorney
                                  General
                                  165 Capitol Avenue, Ste 5000
                                  Hartford, CT 06106
                                  860-808-5202
                                  nicole.demers@ct.gov

                                  Counsel for Plaintiff Connecticut


                                  Michael Andrew Undorf
                                  Delaware Department of Justice
                                  Fraud and Consumer Protection Division
                                  820 N. French St., 5th Floor
                                  Wilmington, DE 19801
                                  302-577-8924
                                  michael.undorf@delaware.gov

                                  Counsel for Plaintiff Delaware


                                  Catherine A. Jackson (D.C. Bar No.
                                  1005415)
                                  Elizabeth Gentry Arthur
                                  David Brunfeld
                                  Office of the Attorney General for the
                                  District of Columbia
                                  400 6th Street NW
                                  Washington, DC 20001
                                  202-724-6514
                                  catherine.jackson@dc.gov
                                  elizabeth.arthur@dc.gov
                                  david.brunfeld@dc.gov

                                  Counsel for Plaintiff District of Columbia
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 14 of 22




                                  Leevin Taitano Camacho, Attorney General
                                  Fred Nishihira, Chief, Consumer Protection
                                  Division
                                  Benjamin Bernard Paholke, Assistant
                                  Attorney General
                                  Office of the Attorney General of Guam
                                  590 S. Marine Corps Drive, Suite 901
                                  Tamuning, Guam 96913
                                  Tel: (671)-475-3324
                                  bpaholke@oagguam.org

                                  Counsel for Plaintiff Guam


                                  Rodney I. Kimura
                                  Office of the Attorney General of Hawaii
                                  Commerce & Economic Development
                                  425 Queen Street
                                  Honolulu, HI 96813
                                  808-586-1180
                                  rodney.i.kimura@hawaii.gov

                                  Counsel for Plaintiff Hawaii


                                  Brett DeLange
                                  Office of the Idaho Attorney General
                                  Consumer Protection Division
                                  954 W. State St., 2nd Fl.
                                  PO Box 83720
                                  Boise, ID 83720-0010
                                  208-334-4114
                                  brett.delange@ag.idaho.gov

                                  Counsel for Plaintiff Idaho
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 15 of 22




                                  Erin L. Shencopp
                                  Blake Harrop
                                  Joseph Chervin
                                  Office of the Attorney General of Illinois
                                  100 W. Randolph St.
                                  Chicago, IL 60601
                                  312-793-3891
                                  eshencopp@atg.state.il.us
                                  bharrop@atg.state.il.us
                                  jchervin@atg.state.il.us

                                  Counsel for Plaintiff Illinois


                                  Lynette R. Bakker
                                  Office of the Attorney General of Kansas
                                  Consumer Protection & Antitrust
                                  120 S.W. 10th Avenue, Ste 2nd Floor
                                  Topeka, KS 66612-1597
                                  785-368-8451
                                  lynette.bakker@ag.ks.gov

                                  Counsel for Plaintiff Kansas


                                  Christina M. Moylan
                                  Office of the Attorney General of Maine
                                  6 State House Station
                                  Augusta, ME 04333-0006
                                  207-626-8838
                                  christina.moylan@maine.gov

                                  Counsel for Plaintiff Maine
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 16 of 22




                                  Schonette J. Walker
                                  Assistant Attorney General
                                  Deputy Chief, Antitrust Division
                                  Office of the Attorney General
                                  swalker@oag.state.md.us

                                  Gary Honick
                                  Assistant Attorney General
                                  Office of the Attorney General
                                  200 St. Paul Place, 19th Floor
                                  Baltimore, MD 21202
                                  410-576-6480
                                  ghonick@oag.state.md.us

                                  Counsel for Plaintiff Maryland


                                  Matthew B. Frank, Assistant Attorney
                                  General Antitrust Division
                                  William T. Matlack, Assistant Attorney
                                  General
                                  Chief, Antitrust Division
                                  Michael B. MacKenzie, Assistant Attorney
                                  General
                                  Deputy Chief, Antitrust Division
                                  Office of the Attorney General
                                  One Ashburton Place, 18th Fl.
                                  Boston, MA 02108
                                  Tel: (617) 727-2200
                                  Matthew.Frank@mass.gov
                                  William.Matlack@mass.gov
                                  Michael.Mackenzie@mass.gov

                                  Counsel for Plaintiff Massachusetts


                                  Justin Moor, Assistant Attorney General
                                  445 Minnesota Street, Suite 1400
                                  St. Paul, Minnesota 55101-2130
                                  (651) 757-1060
                                  justin.moor@ag.state.mn.us

                                  Counsel for Plaintiff Minnesota
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 17 of 22




                                  Marie W.L. Martin
                                  Michelle Christine Newman
                                  Lucas J. Tucker
                                  Nevada Office of the Attorney General
                                  Bureau of Consumer Protection
                                  100 N. Carson Street
                                  Carson City, NV 89701
                                  775-624-1244
                                  mwmartin@ag.nv.gov
                                  mnewman@ag.nv.gov
                                  ltucker@ag.nv.gov

                                  Counsel for Plaintiff Nevada


                                  Brandon Garod
                                  Office of Attorney General of New
                                  Hampshire
                                  33 Capitol Street
                                  Concord, NH 03301
                                  603-271-1217
                                  brandon.h.garod@doj.nh.gov

                                  Counsel for Plaintiff New Hampshire


                                  Robert Holup
                                  New Jersey Attorney General's Office
                                  124 Halsey Street, 5th Floor
                                  Newark, NJ 07102
                                  239-822-6123
                                  robert.holup@law.njoag.gov

                                  Counsel for Plaintiff New Jersey
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 18 of 22




                                  Mark F. Swanson
                                  Cholla Khoury
                                  New Mexico Office of the Attorney General
                                  408 Galisteo St.
                                  Santa Fe, NM 87504
                                  Tel: 505.490.4885
                                  mswanson@nmag.gov
                                  ckhoury@nmag.gov

                                  Counsel for Plaintiff New Mexico


                                  Parrell D. Grossman
                                  Director
                                  Elin S. Alm
                                  Assistant Attorney General
                                  Consumer Protection & Antitrust Division
                                  Office of the Attorney General
                                  1050 E. Interstate Ave., Suite 200
                                  Bismarck, ND 58503
                                  701-328-5570
                                  pgrossman@nd.gov
                                  ealm@nd.gov

                                  Counsel for Plaintiff North Dakota


                                  Beth Ann Finnerty
                                  Mark Kittel
                                  Jennifer Pratt
                                  Office of The Attorney General of Ohio,
                                  Antitrust Section
                                  30 E Broad Street, 26th Floor
                                  Columbus, OH 43215
                                  614-466-4328
                                  beth.finnerty@ohioattorneygeneral.gov
                                  mark.kittel@ohioattorneygeneral.gov
                                  jennifer.pratt@ohioattorneygeneral.gov

                                  Counsel for Plaintiff Ohio
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 19 of 22




                                  Caleb J. Smith Assistant Attorney General
                                  Consumer Protection Unit
                                  Office of the Oklahoma Attorney General
                                  313 NE 21st St
                                  Oklahoma City, OK 73105
                                  Tel: (405) 522-1014
                                  Caleb.Smith@oag.ok.gov

                                  Counsel for Plaintiff Oklahoma


                                  Cheryl Hiemstra
                                  Oregon Department of Justice
                                  1162 Court St NE
                                  Salem, OR 97301
                                  503-934-4400
                                  cheryl.hiemstra@doj.state.or.us

                                  Counsel for Plaintiff Oregon


                                  Tracy W. Wertz
                                  Joseph S. Betsko
                                  Pennsylvania Office of Attorney General
                                  Strawberry Square
                                  Harrisburg, PA 17120
                                  Tel: (717) 787-4530
                                  jbetsko@attorneygeneral.gov
                                  twertz@attorneygeneral.gov

                                  Counsel for Plaintiff Pennsylvania


                                  Johan M. Rosa Rodríguez
                                  Assistant Attorney General Antitrust
                                  Division
                                  Puerto Rico Department of Justice
                                  PO Box 9020192
                                  San Juan, Puerto Rico 00902-0192
                                  Tel: (787) 721-2900, ext. 1201
                                  jorosa@justicia.pr.gov

                                  Counsel for Plaintiff Puerto Rico
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 20 of 22




                                  David Marzilli
                                  Rhode Island Office of the Attorney General
                                  150 South Main Street
                                  Providence, RI 02903
                                  Tel: (401) 274-4400
                                  dmarzilli@riag.ri.gov

                                  Counsel for Plaintiff Rhode Island


                                  Yvette K. Lafrentz
                                  Office of The Attorney General of
                                  South Dakota
                                  1302 E. Hwy 14, Suite1
                                  Pierre, SD 57501
                                  605-773-3215
                                  yvette.lafrentz@state.sd.us

                                  Counsel for Plaintiff South Dakota



                                  Ryan G. Kriger
                                  Office of The Attorney General of
                                  Vermont
                                  109 State St.
                                  Montpelier, VT 05609
                                  802-828-3170
                                  ryan.kriger@vermont.gov

                                  Counsel for Plaintiff Vermont


                                  Sarah Oxenham Allen
                                  Tyler Timothy Henry
                                  Office of the Attorney General of Virginia
                                  Antitrust Unit/Consumer Protection Section
                                  202 N. 9th Street
                                  Richmond, VA 23219
                                  804-786-6557
                                  soallen@oag.state.va.us
                                  thenry@oag.state.va.us

                                  Counsel for Plaintiff Virginia
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 21 of 22




                                  Amy Hanson
                                  Washington State Attorney General
                                  800 Fifth Avenue, Suite 2000
                                  Seattle, WA 98104
                                  206-464-5419
                                  amy.hanson@atg.wa.gov

                                  Counsel for Plaintiff Washington


                                  Douglas Lee Davis
                                  Tanya L. Godfrey
                                  Office of Attorney General, State of West
                                  Virginia
                                  P.O. Box 1789
                                  812 Quarrier Street, 1st Floor
                                  Charleston, WV 25326
                                  304-558-8986
                                  doug.davis@wvago.gov
                                  tanya.l.godfrey@wvago.gov

                                  Counsel for Plaintiff West Virginia


                                  Benjamin Mark Burningham
                                  Amy Pauli
                                  Wyoming Attorney General's Office
                                  2320 Capitol Avenue
                                  Kendrick Building
                                  Cheyenne, WY 82002
                                  (307) 777-6397
                                  ben.burningham@wyo.gov
                                  amy.pauli@wyo.gov

                                  Counsel for Wyoming
Case 1:20-cv-03010-APM Document 130 Filed 04/15/21 Page 22 of 22




                             WILLIAMS & CONNOLLY LLP

                              By: /s/ John E. Schmidtlein
                              John E. Schmidtlein (D.C. Bar No. 441261)
                              Benjamin M. Greenblum (D.C. Bar No. 979786)
                              Colette T. Connor (D.C. Bar No. 991533)
                              725 12th Street, NW
                              Washington, DC 20005
                              Tel: 202-434-5000
                              jschmidtlein@wc.com
                              bgreenblum@wc.com
                              cconnor@wc.com

                              WILSON SONSINI GOODRICH & ROSATI P.C.
                              Susan A. Creighton (D.C. Bar No. 978486)
                              Franklin M. Rubinstein (D.C. Bar No. 476674)
                              1700 K St, NW
                              Washington, DC 20006
                              Tel: 202-973-8800
                              screighton@wsgr.com
                              frubinstein@wsgr.com

                              ROPES & GRAY LLP
                              Mark S. Popofsky (D.C. Bar No. 454213)
                              2099 Pennsylvania Avenue, NW
                              Washington, DC 20006
                              Tel: 202-508-4624
                              Mark.Popofsky@ropesgray.com

                              Counsel for Defendant Google LLC
